Motion to dismiss .appeal denied upon condition that within ten days from the service of a copy of this order, together with notice of entry, the appellant perfect his apueal as to the adult defendants by filing notice thereof with the clerk of Livingston county, and also perfect his appeal as to the infant defendants, leave to so perfect the appeal herein as of the date of service of notice thereof on the adult defendants being hereby granted, upon payment of ten dollars costs of this motion to the moving parties.